EXHIBIT 10-108
 
CERTAIN PORTIONS OF THIS DOCUMENT HAVE BEEN OMITTED.  THE SYMBOL “[***]” HAS
BEEN INSERTED IN PLACE OF THE PORTIONS SO OMITTED


           SETOFF AND MUTUAL RELEASE
 
This Setoff and Mutual Release (the “Setoff and Release”) is entered into as of
April 1, 2012 (the “Effective Date”), between Delta Air Lines, Inc., a
corporation organized and existing under the laws of Delaware (“Delta”),
Pinnacle Airlines Corp., a corporation organized and existing under the laws of
Delaware (“Pinnacle Corp.”), Pinnacle Airlines, Inc., a corporation organized
and existing under the laws of Georgia (“Pinnacle”), and Mesaba Aviation, Inc.,
a corporation organized and existing under the laws of Minnesota (“Mesaba,” and
together with Pinnacle Corp. and Pinnacle, each a “Pinnacle Party” and
collectively, the “Pinnacle Parties”).
 
WHEREAS, on April 27, 2007, Delta, Pinnacle Corp., and Pinnacle entered into
that certain Delta Connection Agreement (as amended or modified from time to
time, the “2007 DCA”), which agreement was amended on July 1, 2010 pursuant to
that certain Amendment to Delta Connection Agreement dated as of July 1, 2010 by
and among Delta, Pinnacle Corp., and Pinnacle (the “2010 Amendment to 2007
DCA”);
 
WHEREAS, on July 1, 2010, Delta, Pinnacle Corp., Pinnacle, and Mesaba entered
into that certain Delta Connection Agreement (as amended or modified from time
to time, the “2010 DCA”);
 
WHEREAS, on July 1, 2010, Delta, Pinnacle Corp., Pinnacle, and Mesaba entered
into that certain Second Amended and Restated Airline Services Agreement (as
amended or modified from time to time, the “2010 ASA” and together with the 2007
DCA and the 2010 DCA, the “DCAs”);
 
WHEREAS, certain of the parties hereto, as applicable, desire to enter into that
certain Second Amendment to Delta Connection Agreement, dated as of the
Effective Date, which amends the 2007 DCA (the “Amended 2007 DCA”), that certain
Amended and Restated Delta Connection Agreement, dated as of the Effective Date,
which amends the 2010 DCA (the “Amended and Restated 2010 DCA”), and that
certain Third Amended and Restated Airline Services Agreement, dated as of the
Effective Date, which amends the 2010 ASA (the “Amended and Restated 2010 ASA,”
and together with the Amended 2007 DCA and the Amended and Restated 2010 DCA,
the “DCA Amendments”);
 
WHEREAS, this Setoff and Release is an exhibit to each of the DCA Amendments and
is incorporated therein by reference as though fully restated in each such DCA
Amendment; and
 
NOW, THEREFORE, in consideration of the premises and agreements contained
herein, and to memorialize an agreement that is an essential, non-severable
component of the agreements, understandings, and promises that have induced the
parties hereto to enter into the DCA Amendments, and for other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties agree as follows:
 
1. Upon the execution and delivery of the DCA Amendments, all amounts owed by
Delta or any Pinnacle Party on account of the following items (the “Disputed
Amounts”) shall be offset and released by the party owed such amounts such that
immediately after the Effective Date, neither Delta nor any Pinnacle Party shall
owe any amounts to any other party on account of such Disputed Amounts:
 
 [***]
 
2. Except on account of obligations created under this Setoff and Release,
Delta, on behalf of itself and its affiliates, expressly releases, fully and
finally, each of the Pinnacle Parties, their affiliates and their respective
directors, officers, agents, employees, attorneys and other representatives,
successors and assigns, past, present or future (collectively, the “Pinnacle
Releasees”) from and against any and all (a) claims, causes of action, suits,
demands, or accounts, each based upon the Disputed Amounts, which Delta or any
of its affiliates may have ever had, may now have, or may hereafter have against
any of the Pinnacle Releasees, and (b) debts, liabilities, guarantees, or
obligations, each based upon the Disputed Amounts, which any of the Pinnacle
Releasees may have ever had, may now have or may hereafter have to Delta or any
of its affiliates, in each case (a) and (b), of any kind whatsoever, known or
unknown, suspected or unsuspected, direct, indirect, or contingent, in contract
or in tort, in law or in equity (collectively, the “Delta Claims”), arising at
any time from the beginning of time to the Effective Date; provided, however,
that this Setoff and Release does not constitute a termination of any agreements
or instruments between Delta and/or any of its affiliates, on the one hand, and
Pinnacle Corp., Pinnacle or Mesaba, on the other hand (all such Delta Claims
released pursuant to this paragraph being referred to herein collectively as the
“Delta Released Claims”).  Delta further covenants and agrees that it and its
affiliates shall never institute or participate in any suit, action or
proceeding, at law or in equity, against Pinnacle Releasees, by reason of, or
based upon, any Delta Released Claim.
 
3. Except on account of obligations created under this Setoff and Release, each
of the Pinnacle Parties, on behalf of itself and its affiliates, expressly
releases, fully and finally, Delta and its affiliates and their respective
directors, officers, agents, employees, attorneys and other representatives,
successors and assigns, past, present or future (collectively, the “Delta
Releasees”) from and against any and all (a) claims, causes of action, suits,
demands, or accounts, each based upon the Disputed Amounts, which any Pinnacle
Party or any of its affiliates may have ever had, may now have, or may hereafter
have against any of the Delta Releasees, and (b) debts, liabilities, guarantees,
or obligations, each based upon the Disputed Amounts, which any of the Delta
Releasees may have ever had, may now have, or may hereafter have to any Pinnacle
Party or any of its affiliates, in each case (a) and (b), of any kind
whatsoever, known or unknown, suspected or unsuspected, direct, indirect, or
contingent, in contract or in tort, in law or in equity (collectively, the
“Pinnacle Claims”), arising at any time from the beginning of time to the
Effective Date; provided, however, that this Setoff and Release does not
constitute a termination of any agreements or instruments between any Pinnacle
Party and/or any of its affiliates, on the one hand, and Delta, on the other
hand (all such Pinnacle Claims released pursuant to this paragraph being
referred to herein collectively as the “Pinnacle Released Claims” and together
with the Delta Released Claims, the “Released Claims”).  Each Pinnacle Party
further covenants and agrees that it and its affiliates shall never institute or
participate in any suit, action, or proceeding, at law or in equity, against
Delta Releasees, by reason of, or based upon, any Pinnacle Released Claim.
 
4. Without limiting the generality of the provisions of paragraphs 2 and 3
hereof, Delta and each Pinnacle Party agree(s) that applicable releases and
discharges set forth in paragraphs 2 and 3 hereof are given regardless of
whether the Released Claims or the consequences thereof or the facts on which
they are based are known or unknown, anticipated or unanticipated, absolute or
contingent, and whether or not such Released Claims could have been asserted at
the time of the Effective Date.
 
5. Each of the DCA Amendments, along with any exhibits, appendices, addendums,
schedules, and amendments thereto, including, but not limited to, this Setoff
and Release, constitute a single integrated, non-severable agreement between the
parties thereto.
 
6. The invalidity or unenforceability of any provision of this Setoff and
Release shall not affect the validity or enforceability of any other provision
of this Setoff and Release, which shall remain in full force and effect.  If any
provision of this Setoff and Release is determined to be unenforceable, this
Setoff and Release shall be enforced to the maximum extent, duration, or scope
permitted by applicable law.
 
7. Each party acknowledges, confirms, and agrees that (a) the provisions of this
Setoff and Release and their legal effect are fully understood by such party,
(b) such party has voluntarily entered into this Setoff and Release, (c) such
party has received disclosure of the arrangements and matters referenced herein
to the satisfaction of such party, and (d) such party has had an opportunity to
discuss this Setoff and Release with such party’s counsel to the satisfaction of
such party.
 
8. Each of the Pinnacle Parties expressly warrants and represents that it and
its affiliates have not sold, granted, transferred, or assigned or caused to be
sold, granted, transferred, or assigned to any other person any portion of any
Pinnacle Released Claims or any portion of any recovery or settlement to which
such Pinnacle Releasees may be entitled in connection with the Pinnacle Released
Claims.
 
9. Delta expressly warrants and represents that it has not sold, granted,
transferred, or assigned or caused to be sold, granted, transferred, or assigned
to any other person any portion of any Delta Released Claims or any portion of
any recovery or settlement to which such Delta Releasees may be entitled in
connection with the Delta Released Claims.
 
10. Each party hereto expressly acknowledges and agrees that neither this Setoff
and Release, nor the furnishing of the consideration for this Setoff and
Release, shall be deemed or construed at any time to be an admission by any
Pinnacle Releasees or Delta Releasees of any liability or improper or unlawful
conduct and each party hereto expressly denies any and all liability or improper
or unlawful conduct relating to any and all Released Claims released and
discharged under this Setoff and Release.
 
11. This Setoff and Release shall be governed by and construed in accordance
with the laws of the State of New York without giving effect to choice of law
principles.
 
12. This Setoff and Release may be executed in counterparts, and all
counterparts so executed shall constitute one agreement, binding on the parties
hereto, notwithstanding that such parties are not signatories to the same
counterpart.
 
13. This Setoff and Release shall become effective as of the Effective Date.
 


 


 
 
[Signature page follows]
 

 
1

--------------------------------------------------------------------------------

 



 
IN WITNESS WHEREOF, the undersigned have executed and delivered this Setoff and
Release as of the day and year first written above.
 
DELTA AIR LINES, INC.
 
 
By:          /s/ Donald T.
Bornhurst                                                     
Donald T. Bornhorst
Senior Vice President – Delta Connection
 
PINNACLE AIRLINES CORP.
 
 
By:          /s/ Brian T.
Hunt                                                     
Brian T. Hunt
Vice President and General Counsel


 
PINNACLE AIRLINES, INC.
 
 
By:          /s/ Brian T.
Hunt                                                     
Brian T. Hunt
Vice President and General Counsel
 
 


 
MESABA AVIATION, INC.
 
 
By:          /s/ Brian T.
Hunt                                                     
Brian T. Hunt
Vice President and General Counsel
 
 



-Signature Page to Setoff and Mutual Release-
 
2

--------------------------------------------------------------------------------

 
